     Case 1:20-cv-00466 Document 16 Filed 08/28/20 Page 1 of 4 PageID #: 215



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

LAZARO QUINONES-CEDENO,

       Plaintiff,

v.                                           CIVIL ACTION NO. 1:20-00466

Ms. BARBARA RICKARD, et al.,

       Defendants.

                       MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Aboulhosn submitted to

the court his Findings and Recommendation on July 29, 2020, in

which he recommended that the court deny plaintiff’s Application

to Proceed Without Prepayment of Fees and Costs, (ECF No. 1),

dismiss plaintiff’s Complaint, (ECF No. 4), and remove this

matter from the court’s docket.          (ECF No. 8.)

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days and three mailing days

in which to file any objections to Magistrate Judge Aboulhosn’s

Findings and Recommendation.         The failure of any party to file

such objections within the time allowed constitutes a waiver of

such party’s right to a de novo review by this court.              Snyder v.

Ridenour, 889 F.2d 1363 (4th Cir. 1989).
  Case 1:20-cv-00466 Document 16 Filed 08/28/20 Page 2 of 4 PageID #: 216



     Objections to the Proposed Findings and Recommendation were

due by August 17, 2020.     On August 6, 2020, plaintiff filed a

motion for extension of time.      (ECF No. 10.)     For lack of good

cause shown, the court denied plaintiff’s motion and ruled that

the deadline to file objections remained August 17, 2020.            (ECF

No. 11.)   On August 16, 2020, plaintiff delivered his objections

to the PF&R to staff at FCI Hazelton, who mailed his objections

on August 17, 2020.    (See ECF No. 14.)

     Pursuant to Fed. R. Civ. P. 72(b), the court must “make a

de novo determination upon the record . . . of any portion of

the magistrate judge's disposition to which specific written

objection has been made.”     “A document filed pro se is ‘to be

liberally construed.’ ” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

Specifically as to objections to a PF&R, courts are “under an

obligation to read a pro se litigant's objections broadly rather

than narrowly.”   Beck v. Comm'r of Internal Revenue Serv., 1997

WL 625499, at *1-2 (W.D.N.C. June 20, 1997) (citing Orpiano v.

Johnson, 687 F.2d 44, 48 (4th Cir. 1982)).         However, the court

is not required to review, under a de novo or any other

standard, the factual or legal conclusions of the magistrate

judge as to those portions of the findings or recommendation to

which no objections are addressed.       See Thomas v. Arn, 474 U.S.

140, 149–50 (1985).    Furthermore, objections that are
                                    2
  Case 1:20-cv-00466 Document 16 Filed 08/28/20 Page 3 of 4 PageID #: 217



“unresponsive to the reasoning contained in the PF&R” are

irrelevant and must be overruled.          Kesterson v. Toler, 2009 WL

2060090, at *1 (S.D.W. Va. July 7, 2009) (citing Orpiano, 687

F.2d at 47).

     After reviewing and liberally construing plaintiff’s

objections, the court finds that plaintiff’s objections contain

no specific objections to the PF&R that warrant de novo review.

The PF&R found that this court’s prior judgment entered in Case

No. 1:19-cv-00064 precludes plaintiffs’ claims against

defendants in this action because the claims involve identical

issues and parties.     (See ECF No. 8.)       The PF&R also found that

plaintiff’s claim challenging his disciplinary hearing is Heck-

barred because there has been no invalidation of the

disciplinary hearing.     (See id.)       Plaintiff’s objections are

entirely unresponsive to the above reasoning contained in the

PF&R.     Therefore, plaintiff’s objections are hereby OVERRULED.

     Accordingly, the court also adopts the Finding and

Recommendation of Magistrate Judge Aboulhosn as follows:

     1.      Plaintiff’s Application to Proceed Without Prepayment

             of Fees and Costs, (ECF No. 1), is DENIED;

     2.      Plaintiff’s Complaint, (ECF No. 4), is DISMISSED; and

     3.      The Clerk is directed to remove this case from the

             court’s active docket.


                                      3
  Case 1:20-cv-00466 Document 16 Filed 08/28/20 Page 4 of 4 PageID #: 218



     On August 14, 2020, the court also received two motions by

plaintiff requesting the court to enter preliminary injunctions.

(ECF Nos. 12 and 13.)     On this same day, the court has entered a

Memorandum Opinion and Order denying both motions.

     The Clerk is further directed to forward a copy of this

Memorandum Opinion and Order to counsel of record and

unrepresented parties.

     IT IS SO ORDERED this 28th day of August, 2020.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                    4
